953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jim ST. JOHN;  Curtis Rene Peterson;  Cinema Blue ofCharlotte, Incorporated, Plaintiffs-Appellants,v.NORTH CAROLINA PAROLE BOARD COMMISSION, Louis Columbo,Chairman;  John Patseavouras, Director of theState of North Carolina ParoleCommission, Defendants-Appellees.
No. 91-7581.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 2, 1991.Decided Jan. 29, 1992.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Robert D. Potter, District Judge.  (CA-90-286-C-C-P)
Argued:  Bradley Jay Shafer, Okemos, Mich., for appellants;  Richard Norwood League, Special Deputy Attorney General, Raleigh, N.C., for appellees.
On Brief:  Lee J. Klein, Okemos, Mich., Nelson Casstevens, Charlotte, N.C., for appellant;  Lacy H. Thornburg, Attorney General of North Carolina, Raleigh, N.C., for appellees.
W.D.N.C., 764 F.Supp. 403.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Appellants, Jim St. John, Curtis Rene Peterson, and Cinema Blue of Charlotte, Inc., contend that their obscenity convictions in a North Carolina state court violated their constitutional rights under the First, Sixth and Fourteenth Amendments.   After exhausting their state appellate remedies, St. John and Peterson sought habeas corpus relief in the United States District Court for the Western District of North Carolina under 28 U.S.C. § 2254, and Cinema Blue sought relief from payment of a $150,000 fine under 42 U.S.C. § 1983.   The district court granted summary judgment for respondents, dismissing both the petition for writ of habeas corpus and Cinema Blue's action, with prejudice.   Because we do not find that appellants' convictions violated any federal constitutional rights,  see Estelle v. McGuire, --- U.S. ----, 60 U.S.L.W. 4015 (Dec. 4, 1991), we affirm on the reasoning of the district court.   See St. John v. State of North Carolina Parole Comm'n, 764 F.Supp. 403 (W.D.N.C.1991).


2
AFFIRMED.